Citation Nr: 9934862	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-45 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine from August 21, 
1992, to February 10, 1998.  

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, from February 
10, 1998.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the right thigh.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the left thigh.  

5.  Entitlement to an effective date prior to May 28, 1998, 
for a 30 percent evaluation for service connected status post 
arthroscopy and chondroplasty, Hoffa's disease, with 
shortening of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

These issues were previously before the Board in January 
1999, but were remanded to the RO for further development, 
including additional VA examinations.  After the completion 
of the requested development, the RO increased the evaluation 
for the veteran's degenerative disc disease of the lumbar 
spine to the current 40 percent rating in a March 1999 rating 
decision.  The veteran has not expressed satisfaction with 
this increase.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the issue of entitlement to an increased 
evaluation for degenerative disc disease of the lumbar spine 
continues to be on appeal.  The March 1999 rating decision 
continued separate 10 percent evaluations for the residuals 
of each of the gunshot wounds to the thighs, and these issues 
have been returned to the Board for further review. 

The Board notes that the issue of entitlement to an effective 
date prior to May 28, 1998, for a 30 percent evaluation for 
service connected status post arthroscopy and chondroplasty, 
Hoffa's disease, with shortening of the left leg was not 
included among those on the Certification of Appeal.  
However, a notice of disagreement for this issue was received 
in April 1999, and a statement of the case was issued in May 
1999.  The veteran submitted a substantive appeal for this 
issue in June 1999.  Therefore, this issue is on appeal 
before the Board. 

A July 1999 rating action denied an application to reopen a 
claim of service connection for bilateral ankle disability.  
The veteran was notified of the determination and has not 
filed a notice of disagreement.  Accordingly, the Board has 
no jurisdiction of that issue.  


FINDINGS OF FACT

1.  The veteran's service connected degenerative disc disease 
of the lumbar spine was productive of no more than moderate 
symptomatology between August 21, 1992, and February 10, 
1998.  

2. The veteran's service connected degenerative disc disease 
of the lumbar spine is currently productive of no more than 
severe symptomatology with recurring attacks since February 
10, 1998.

3.  The residuals of the gunshot wounds of the veteran's 
right thigh are productive of no more than moderate 
disability.  

4. The residuals of the gunshot wounds of the veteran's left 
thigh are productive of no more than moderate disability.

5.  The veteran did not appeal the May 1993 RO decision 
denying an increased rating for left leg disability.  

6.  A subsequent claim for an increased evaluation for the 
veteran's service connected left leg disability was not 
received prior to March 1998. 

6.  Medical evidence dated April 22, 1998, demonstrates 
marked knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine for the 
period from August 21, 1992, to February 10, 1998, have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5293 (1999).  

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine from 
February 10, 1998, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 
5293 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the right thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.49, 4.51, 4.54, 4.55, 4.56, 4.73, Code 5315 
(1996); 38 C.F.R. §§ 4.7, 4.71, 4.73, Code 5315 (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the left thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.49, 4.51, 4.54, 4.55, 4.56, 4.73, Code 5315 
(1996); 38 C.F.R. §§ 4.7, 4.71, 4.73, Code 5315 (1999).

5.  The criteria for an effective date of April 22, 1998, for 
a 30 percent evaluation for service connected status post 
arthroscopy and chondroplasty, Hoffa's disease, with 
shortening of the left leg have been met; the criteria for an 
effective date prior to April 22, 1998, have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In addition to the disabilities on appeal, the Board notes 
that service connection is in effect for several other 
disabilities.  The veteran has a combined service connected 
evaluation of 90 percent, and has been granted entitlement to 
individual unemployability.  Furthermore, he is in receipt of 
special monthly compensation due to being housebound.  

Degenerative Disc Disease

The United States Court of Appeals for Veterans Claims, 
formerly the Court of Veterans Appeals (Court) has found that 
there is a distinction between a veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The record shows that entitlement to service connection for 
degenerative disc disease of the low back as secondary to his 
service connected left leg and thigh gunshot wounds was 
established in a May 1995 rating decision promulgated during 
the course of the current action.  This disability was 
evaluated as 20 percent disabling, effective from August 
1992.  The veteran submitted a notice of disagreement with 
this evaluation.  The evaluation was increased to the current 
40 percent level in a March 1999 rating decision, effective 
from February 10, 1998.  However, the veteran has not 
indicated that he is satisfied with either the 20 percent 
evaluation for the period from August 21, 1992, to February 
10, 1998, or with the current 40 percent evaluation.  
Therefore, as the RO has already evaluated the veteran's 
disability in two distinct stages, and in accordance with 
Fenderson, the Board will evaluate the disability in two 
stages; the period between August 21, 1992, to February 10, 
1998, and the period from February 10, 1998, to the present.  
This will not preclude the evaluation of the veteran in an 
additional stage if the evidence warrants. 

The veteran's disability is evaluated under the rating code 
for intervertebral disc syndrome.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief is evaluated as 60 percent 
disabling.  Severe intervertebral disc syndrome characterized 
by recurring attacks with intermittent relief is evaluated as 
40 percent disabling.  Moderate intervertebral disc syndrome 
with recurring attacks is evaluated as 20 percent disabling.  
Mild intervertebral disc syndrome merits a 10 percent 
evaluation, and when this disorder is postoperative and 
cured, a zero percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Code 5293.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a VA orthopedic 
examination conducted in October 1992.  The veteran 
complained of worsening pain that included the lower back 
over the last several months to years.  On examination, there 
was negative tenderness on percussion in the lumbosacral 
spine.  In addition, there was questionable scoliosis.  
Strength was 5/5 in all muscle groups.  An X-ray study noted 
degenerative changes involving the thoracolumbar spine with 
the changes being most prominent at the lower thoracic and 
the L4 to L5 level.  There was also intervertebral disc 
narrowing at L4 to L5.  

VA treatment records from November 1993 state that the 
veteran has a L5 to S1 spondylosis which gives him low back 
pain.  There were no neurologic symptoms.  

The veteran underwent a private examination in December 1994.  
He had complaints of problems with his low back for the past 
three years.  On examination, there was a compensatory "S" 
type scoliosis involving the dorsal lumbar spine.  There was 
evidence of moderate guarding of the low back.  Palpation of 
the lumbar spine revealed tenderness of the paraspinal 
musculature.  The range of motion of the lumbar spine was 
restricted in all planes.  The extremes of flexion, 
extension, and lateral flexion bilaterally aggravated his 
symptoms.  An X-ray study of the lumbar spine demonstrated 
slight narrowing of the L4 to L5 and L5 to S1 intervertebral 
disc spaces with early lumbar spondylosis.  The impression 
was lumbar spondylosis with L4 to L5, and L5 to S1 
intervertebral disc degeneration, and possible herniation 
with left leg radiculitis, as well as compensation "S" type 
scoliosis involving the dorsal lumbar spine.  The examiner 
informed the veteran that during exacerbations of his back, 
he was to have bed rest, take anti-inflammatory drugs, muscle 
relaxants, and analgesics.  

The veteran underwent a magnetic resonance imaging (MRI) 
study of the lumbar spine in December 1994.  The 
interpretation was diffuse physiologic disc degeneration at 
T12 to L1 through L5 to S1, with no evidence of underlying 
disc bulge or herniation, mild tapering of the spinal canal 
secondary to congenitally shortened pedicles, and 
demonstration of moderate degenerative facet hypertrophy, 
with findings most pronounced at L4 to L5 and L5 to S1.  

The report of a February 1996 private examination is 
contained in a letter dated March 1998.  The veteran reported 
low back pain with extension of pain into the left leg.  
Sneezing and coughing aggravated his symptoms.  An 
examination of the spine revealed that Lasegue's, Kernig's 
and Braggart's tests were moderately positive on the left and 
slightly positive on the right.  There was weakness of 
plantar flexion on the left.  The deep tendon reflexes were 
physiological.  A paraspinal percussion test was negative.  
The diagnoses included lumbar spondylosis with L4 to L5 and 
L5 to S1 herniated disc.  

Private medical records dated from 1996 to 1997 show that the 
veteran was seen in December 1997 for complaints that 
included back pain.  The diagnoses included lumbar 
spondylosis with L4 to L5 and L5 to S1 herniated disc.  
Additional December 1997 records include diagnoses of left 
leg radiculitis, and compensation "S" type scoliosis 
involving the dorsal lumbar spine.  

At a February 1998 VA examination, the examiner noted that 
the claims folder was available for review.  He had begun to 
notice low back pain in 1992, which gradually increased in 
severity so that it was now a constant problem.  The veteran 
stated he had daily back pain, which would vary in intensity 
during the course of the day.  He had limited walking 
tolerance due to his left leg and back pain.  On examination, 
the veteran had an S curve of the lumbar and thoracic spines.  
He had a normal thoracic kyphosis and a normal lumbar 
lordosis.  There was no evidence of muscle spasm of the 
lumbar spine and no evidence of a list.  He complained of 
tenderness of the lumbar spine on palpation which was not 
well localized, and was not reproducible on multiple 
examinations.  There was forward flexion to 70 degrees, 
extension to 10 degrees, lateral bending to the right and 
left of 30 degrees, and rotation to the right and left of 40 
degrees.  In the seated position the flip test, which was 
described as a sign of nerve irritation, was negative 
bilaterally.  Straight leg raising was positive bilaterally 
at 30 degrees.  An X-ray study of the lumbar spine 
demonstrated early degenerative joint disease at the L5 to S1 
area.  There was evidence of advanced joint disease in the 
thoracic spine at the level of T10 to T11.  The diagnoses 
included degenerative joint disease of the lumbar spine.  

In a letter from a private doctor dated September 1998, the 
examiner stated that the veteran was seen in July 1998.  His 
complaints included low back pain with the extension of pain 
into the lower extremities with numbness and tingling.  He 
reported foot drop involving his left leg.  Examination of 
the low back was indicative of nerve root compression in the 
lower lumbar spine.  The deep tendon reflexes were 
physiological, as were the knee kicks.  The Achilles reflexes 
were hypo-active.  There was restricted range of motion in 
extension, flexion, and lateral flexion to the right.  The 
extremes of motion in these planes aggravated the low back 
symptoms.  No sensory or motor loss could be clinically 
demonstrated, and there was no guarding.  Heel and toe 
walking aggravated the veteran's low back pain.  The 
diagnoses included lumbar spondylosis with L4 to L5 and L5 to 
S1 intervertebral disc herniation with left leg radiculitis.  

The veteran testified at a hearing before the undersigned 
member of the Board in September 1998.  He said that when his 
back would act up his legs would go numb.  He used medication 
to control his back pain.  The pain was mainly in his low 
back, but would spread to the rest of his back as well.  He 
described the pain as about an 8 on a scale of 1 to 10.  See 
Transcript.  

The veteran underwent a VA fee basis examination in February 
1999.  His complaints were noted to include low back pain.  
On examination, the veteran had active and passive flexion of 
the lumbar spine to 65 degrees, with the normal range of 
motion noted to be 90 degrees.  Active and passive extension 
was to 15 degrees, with 30 degrees stated to be normal.  
Lateral bend to the right and left was 30 degrees on active 
and passive testing, which was indicated to be normal.  
Rotation to the right and left was to 90 degrees on active 
and passive testing, which was said to be normal.  Lumbar 
lordosis was present, but scoliosis and muscle spasm were 
absent.  The veteran was able to walk on his toes and heels, 
and to squat and stand.  

A March 1999 follow up examination to the February 1999 VA 
fee basis examination stated that all range of motion 
findings of the lumbar spine were mechanical in nature, and 
not due to pain.  Subsequently, this was true loss of motion 
secondary to lumbar osteoarthritis.  The veteran was able to 
work, but he could not perform repeated bending or stooping, 
or heavy lifting.  An X-ray study of the lumbar spine 
revealed degenerative changes of the spine at L4 to L5, and 
L5 to S1.  It was the opinion of the examiner that functional 
loss would increase if the veteran were to do any work or 
repeated bending or stooping.  

The Board is unable to find that the veteran is entitled to 
an evaluation in excess of 20 percent for his service 
connected degenerative disc disease prior to February 10, 
1998.  The October 1992 VA orthopedic examination was 
negative for pain on percussion.  The November 1993 VA 
treatment records noted that there were no neurologic 
symptoms.  The December 1994 private examination noted 
moderate guarding of the low back, and tenderness on 
palpation, as well as restriction of the range of motion.  
The February 1996 private examination found that neurological 
tests were moderately positive on the left, and slightly 
positive on the right, with weakness of flexion.  There was 
no pain on percussion, and the deep tendon reflexes were 
physiological.  The treatment records from this period do not 
show that the veteran was seen on a regular basis for back 
complaints.  There was no evidence of muscle spasm or other 
neurological findings compatible with more than moderate disc 
disease.  The Board is unable to find that this represents 
greater than the moderate symptomatology contemplated by the 
20 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Code 5295.  

The Board is also unable to find that the veteran is entitled 
to more than a 40 percent evaluation for degenerative disc 
disease subsequent to February 1998.  The February 1998 VA 
examination revealed limited walking tolerance due to leg and 
back pain, tenderness of the lumbar spine, and complaints of 
increasing back pain so that it had become a constant 
problem.  Range of motion was restricted.  However, the 
examination was negative for muscle spasm or listing of the 
spine.  The flip test for nerve irritation was negative 
bilaterally.  The July 1998 private examination was also 
negative for muscle spasm.  The deep tendon reflexes were 
physiological, and the ankle jerks were present.  No sensory 
or motor loss could be demonstrated.  The February 1999 fee 
basis examination was negative for muscle spasm.  Therefore, 
the symptoms required for entitlement to an evaluation 
greater than 40 percent have not been demonstrated.  
38 C.F.R. § 4.71a, Code 5293.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but they do not provide a 
basis for a higher evaluation.  The veteran's complaints of 
pain have been noted, but are specifically included in the 
provisions of 38 C.F.R. § 4.71a, Code 5293.  Atrophy of the 
spinal musculature has not been demonstrated.  The March 1999 
fee basis examination noted that the veteran's ability to 
work was restricted by an inability to perform repeated 
bending, stooping, or heavy lifting, and this is a factor in 
concluding that disc symptomatology is severe.  However, 
there are insufficient findings of weakness, incoordination, 
or excess fatigability to conclude that more than severe 
impairment is present.  The Board has also considered 
entitlement to an increased evaluation under the provisions 
of restriction in the range of motion for the lumbar spine, 
but the veteran in already in receipt of the highest 
evaluation that would be available under the applicable 
rating code.  38 C.F.R. § 4.71a, Code 5292.  

Gunshot Wound Residuals

The record shows that entitlement to service connection for a 
gunshot wound to the left thigh, muscle group XV, and 
entitlement to service connection for a gunshot wound to the 
right thigh, muscle group XV, was established in an October 
1953 rating decision.  A 10 percent evaluation was assigned 
for each of these disabilities, which currently remains in 
effect.  

The veteran's disabilities are each evaluated under 38 C.F.R. 
§ 4.73, Code 5315, the rating code for injuries to muscle 
group XV.  The Board notes that the regulations governing the 
evaluation of muscle injuries were amended effective July 3, 
1997.  62 Fed. Reg. 30235 (June 3, 1997).  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, the new regulations may not be applied in 
the evaluation of the veteran's claim until the date they 
became effective, which in this case is July 3, 1997.  Rhodan 
v. West, Vet. App. 55, 57 (1998).  A review of the March 1999 
Supplemental Statement of the Case demonstrates that the RO 
has considered the veteran's claim under both the new and old 
regulations.  Therefore, the claim is ready for appellate 
review, and the Board must also consider the veteran's claim 
under both the old and new regulations.

The functions of muscle group XV include the adduction of the 
hip, flexion of the hip, and flexion of the knee.  The 
muscles include the mesial thigh group, which consists of the 
adductor longus, the adductor brevis, the adductor magnus, 
and the gracilis.  Severe impairment is evaluated as 30 
percent disabling.  Moderately severe impairment is evaluated 
as 20 percent disabling.  Moderate impairment is evaluated as 
10 percent disabling, and slight impairment is evaluated as 
zero percent disabling.  This portion of the rating code was 
essentially unaffected by the changes effective on July 3, 
1997.  38 C.F.R. § 4.73, Code 5315 (1996), 38 C.F.R. § 4.73, 
Code 5315 (1999).  

Under the regulations in effect prior to July 3, 1997, muscle 
function was based on the ability of the muscle to perform 
its full work and not solely on its ability to move a joint. 
38 C.F.R. § 4.51 (1996).  The whole track of the missile was 
envisaged, including any bony or nerve involvement. 38 C.F.R. 
§ 4.49 (1996).

In accordance with the provisions of 38 C.F.R. § 4.54 (1996) 
(muscle groups), disabilities due to residuals of muscle 
injuries were rated on the basis laid down in §§ 4.55 (1996) 
and 4.56 (1996) and on the type of disability pictures 
appended to the ratings listed.  The type of disability 
pictures were based on the cardinal symptoms of muscle 
disability (weakness, fatigue, pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).

Moderate disability of the muscles resulted from through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of high velocity missile or 
of the residuals of debridement or of prolonged infection was 
also considered moderate.  The history of the disability was 
considered, including service department records or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, and an affect on 
the particular functions controlled by the injured muscles 
were to be noted.  Objective evidence of a moderate 
disability included entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (1996). 

Moderately severe disability of the muscles contemplated the 
type of injury characterized by through and through or deep 
penetrating wound by a small high velocity missile or large 
missile of low velocity, with debridement or with prolonged 
infection or sloughing of soft parts, and intramuscular 
cicatrization. The history and complaints included service 
department or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade. The record reflected 
consistent complaints of the cardinal symptoms of muscle 
wounds, and evidence of unemployability because of inability 
to keep up with work requirements was to be considered. The 
objective findings of moderately severe muscle damage 
included entrance and (if present) exit scars relatively 
large and so situated as to indicate the track of the missile 
through important muscle groups. Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or strength or endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

38 C.F.R. § 4.56(d) (1996) stated that the type of injury 
required for severe disability included shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of the soft parts.  The history and complaints 
were as those for a moderately severe disability, in 
aggravated form.  Objective findings of severe muscle 
disability included extensive, ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to muscles, and X-ray evidence of minute multiple 
scattered foreign bodies.  In addition, palpation should have 
showed moderate or extensive loss of deep fascia or muscle 
substance, severe impairment of strength and endurance on 
testing when compared to the positive side, and atrophy of 
muscle groups not included in the track of the missiles.

Under the regulations currently in effect, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows  Slight 
disability of muscles is typified by a simple wound of muscle 
without debridement or infection.  The history and complaints 
will reveal service department record of superficial wound 
with brief treatment and return to duty, healing with good 
functional results, and no cardinal signs or symptoms of 
muscle disability.  Objective findings should include a 
minimal scar, with no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

A review of the service medical records shows that the 
veteran was wounded in action in Korea in July 1952.  He 
sustained penetrating wounds to the left leg, left hip, and 
right thigh.  The injury to the left leg had fractured the 
left tibia and fibula.  He was placed in a long leg splint 
and plaster at a mobile army surgical hospital, and evacuated 
to Japan, where the entrance and exit wounds were closed.  
The veteran was in plaster until October 1952, and was 
returned to duty in January 1953.  Shortening of the left leg 
was now noted.  

Additional service medical records show that the veteran was 
hospitalized in June 1953.  He was noted to have experienced 
tiredness of the legs and inability to stand for long periods 
of time.  He wore a shoe lift that partly compensated for the 
shortening of the left leg.  An examination revealed well-
healed scars over the left thigh laterally and medially, and 
the right thigh medially and posteriorly.  There was no 
impairment of muscle function or loss of range of motion of 
the joints of the lower extremities, but approximately two 
inches of shortening of the left lower extremity as compared 
to the right.  An X-ray study revealed that the shortening 
was due to the fracture of the tibia.  An August 1953 medical 
evaluation board recommended that the veteran be returned to 
duty due to the mild degree of disability.  

The September 1953 discharge examination noted a history of a 
gunshot wound to the left calf and thigh, and the right thigh 
in July 1952.  

An October 1953 VA examination notes the history of the 
penetrating wounds to the left and right thighs in July 1952.  
The straight leg raising and hip motions were normal.  The 
right thigh had a scar on the medial aspect of the upper 
third of the right thigh, and on the posterior aspect of the 
lower third.  Both scars were well-healed, nontender, and not 
adherent.  There was a scar on the lateral aspect of the left 
hip, and on the posterior aspect of the upper third of the 
left thigh, which were well-healed, nontender, and not 
adherent.  There was no limitation of motion of either 
extremity.  The right thigh measured 17 inches, and the left 
thigh was 16 inches.  The diagnoses included atrophy of the 
left thigh and leg.  

The veteran was afforded a VA examination in conjunction with 
his current claims in October 1992.  He complained of 
worsening pain in areas that included both hips and knees.  
He stated that his knees would occasionally just give way.  
On examination, there was tenderness in the scar area of the 
right thigh and left thigh.  The muscles penetrated were the 
right thigh flexors and the left leg peroneal and calf 
muscles.  There was tenderness in the surrounding muscle 
areas, but no adhesions or damage to tendons.  There was no 
damage to the joints or nerves.  Strength was 5/5 in all 
muscle groups.  There was evidence of pain secondary to 
tenderness, but no evidence of muscle hernia.  The diagnoses 
included muscle injury secondary to gunshot wound, both 
thighs.  

VA treatment records dated June 1993 note a history of left 
hip and leg gunshot wounds.  The veteran had complained of 
pain in the leg and hip for three to six months.  October 
1993 records show that the veteran complained that his left 
hip was limiting his ambulation to 100 yards.  An examination 
revealed full range of motion, without pain.  

At the December 1994 hearing, the veteran testified that he 
experienced pain of the left thigh.  He believed that this 
pain was the result of his lower left leg injury.  See 
Transcript.  

The veteran underwent a private examination in December 1994.  
His injuries were noted to include shrapnel wounds to the 
left hip and buttock.  On examination, the relevant findings 
noted that the muscle tone of the lower extremities was good.  
There was a well-healed wound involving the right buttock.  
The scar was not tender, but had slight induration and 
indentation at the site.  The examiner stated that the 
veteran's left hip pain was probably secondary to sciatica 
caused by compression radiculitis, which referred to his back 
disability.  

An October 1995 VA examination stated that the veteran had a 
two inch scar of the left buttock.  The right buttock had a 
one inch scar.  The scars were well-healed and nontender.  
Sensation, circulation, and muscle power were good in both 
legs.  The veteran had full range of motion of the hips and 
knees.  

The veteran was afforded a VA examination in October 1997.  
His medical history noted that he had sustained shrapnel 
wounds to the buttocks and thighs at the same time he had 
sustained his wounds to the lower left leg.  The veteran said 
that he was able to walk for short distances, but had pain 
with any further walking or sustained walking.  The 
examination was mainly concerned with evaluation of the 
gunshot wounds and osteomyelitis of the lower legs, but noted 
scars on the right posterior thigh along the medial and 
posterior aspects.  The veteran also had scars of the left 
buttock.  None of these scars had any signs of inflammation, 
discharge, or skin breakdown.  

At a February 1998 VA examination, the examiner noted that 
the veteran's claims folders and medical records were 
available for review.  The history of gunshot wounds to the 
left and right thighs were noted.  There had been an increase 
in lower left leg pain since 1992.  The veteran had 
complaints referable to both knees.  He stated that there 
were occasional cramps of the inner thighs.  On examination, 
the hips had 100 degrees of flexion, 45 degrees of abduction, 
30 degrees of adduction, 10 degrees of inward rotation, and 
30 degrees of outward rotation bilaterally.  The range of 
motion of the hips was smooth.  (Normal range of motion is 
125 degrees of flexion, and 45 degrees of abduction.  
38 C.F.R. § 4.71, Plate II.).  There was no evidence of hip 
flexion contractures or a grinding sensation detected on 
motion of the hips.  The knees had full extension.  The right 
thigh measured 20 and one half inches, and the left thigh 
measured 19 inches.  Pinprick sensation was intact in both 
lower extremities except at the wound sites.  The wounds of 
the right thigh and left buttock were well-healed.  The 
diagnoses included gunshot wound of the left thigh, treated, 
and gunshot wound of the right thigh, treated.  The 
discussion noted that there was no evidence of hip disease, 
and that the veteran's complaints of pain in that area were 
unsupported by objective evidence.  The examiner added that 
there was no evidence of any progression in symptoms or 
change in the appearance of the shrapnel and gunshot wounds 
of the buttocks and thigh.  

The veteran testified at the September 1998 hearing before 
the undersigned member of the Board that the back of his left 
thigh was tender.  He would have some numbness of the entire 
leg.  The veteran believed that his left thigh had atrophied.  
He believed that his right leg strength was pretty good, and 
it would not go out on him.  See Transcript.  

The veteran was afforded a VA fee basis examination in 
February 1999.  He had a history of shrapnel wounds to the 
left and right thighs.  On examination, both hips had normal 
active and passive range of motion.  The right knee also had 
normal range of motion.  The left knee had 125 degrees of 
flexion, with 135 noted to be normal.  Muscle strength 
determination was 5/5 in all muscles of the lower extremities 
with the exception of the left quadriceps, which was 4/5.  
The patellar reflexes were normal.  The right thigh measured 
18 inches in circumference at two inches above the patella, 
20 inches at four inches above the patella, and 21 inches at 
six inches above the patella.  The left thigh measured 18, 
19, and 20 inches at these same locations.  The veteran was 
noted to have complaints of left knee and hip pain.  A 
February 1999 letter from the examiner concerning this 
examination stated that there was no residual mass of the 
right and left upper legs.  There was no strength loss, and 
no atrophy of the muscle near the area of the gunshot wounds.  
She was unable to determine if the gunshot wounds were 
through and through or involved actual muscle mass, as no 
current damage or loss of muscle was apparent.  

The Board is unable to find that entitlement to an increased 
evaluation for the residuals of the veteran's gunshot wounds 
is demonstrated by the evidence.  The record shows that the 
veteran has experienced increased pain in the left lower 
extremity since 1992.  However, the evidence also indicates 
that this pain was mainly due to other disabilities such as 
the residuals of the gunshot wounds to the lower left leg, 
and the arthroscopy, chondroplasty, and Hoffa's disease of 
the left leg.  Service connection is already in effect for 
these disabilities, and each have been assigned compensable 
evaluations which are not currently on appeal.  The service 
medical records do not show extensive treatment for the 
wounds to either thigh. The medical evidence from 1953 to the 
present pertaining to the thighs has remained consistent.  
The October 1953 VA examination noted well-healed, nontender 
scars of both thighs, without limitation of motion of either 
extremity.  The left thigh was one inch smaller than the 
right thigh, and atrophy was noted.  The subsequent evidence 
has shown little change in these disabilities.  The veteran 
has demonstrated full or near full range of motion of the 
hips and knees on all examinations, including the most recent 
in February 1999.  All examinations have noted well-healed 
scars, and tenderness was rarely noted.  Muscle strength has 
also been full or near full.  The February 1998 VA examiner 
noted that there was no evidence of progression in symptoms 
or change in appearance of the thighs, and while the left 
thigh continues to be one inch smaller than the right, the 
February 1999 fee basis examination states that the thighs 
have no residual mass, no loss of strength, and no atrophy.  
This symptomatology does not equate to greater than moderate 
disability for either the right or left thigh under either 
the old or new regulations.  Therefore, entitlement to an 
evaluation in excess of 10 percent for the residuals of 
gunshot wounds to the right or left thighs is not warranted.  

II. Earlier Effective Date

The veteran contends that an effective date prior to May 28, 
1998, is merited for a 30 percent evaluation for service 
connected status post arthroscopy and chondroplasty, Hoffa's 
disease, with shortening of the left leg.  He notes that the 
knee symptoms that resulted in the 30 percent evaluation were 
the direct result of the trauma sustained in service, and 
believes that the higher rating should be effective from that 
time.  Furthermore, he argues that the evidence dated prior 
to May 28, 1998, indicates that the shortening of his leg was 
severe enough to merit at least a 20 percent evaluation, and 
he believes that a higher rating should be effective from the 
date of his discharge.  

The record shows that entitlement to service connection for 
shortening of the left leg was established in a rating 
decision dated October 1953.  A 10 percent evaluation was 
established effective from September 6, 1953, which was the 
day after the veteran's date of discharge from active 
service.  The veteran was notified of this decision in an 
October 1953 letter.  The veteran did not submit a notice of 
disagreement with the October 1953 rating decision.  

The most recent rating decision to evaluate the shortening of 
the left leg is dated in May 1993.  This decision denied 
entitlement to an evaluation in excess of 10 percent.  The 
veteran was notified of this decision in a June 1993 letter.  
However, he did not submit a notice of disagreement to 
initiate an appeal of this decision. 

A letter dated March 5, 1998, from the veteran's private 
doctor was received by the RO on May 28, 1998.  This letter 
stated that the veteran had last been seen and examined on 
February 15, 1996.  He had complained of left knee pain, 
especially under the patella, and said that his knee gave way 
and locked.  An examination revealed that there was markedly 
coarse crepitus of the patella, and a markedly positive 
McMurray's test for ruptured medial meniscus.  The diagnoses 
included ruptured medial meniscus of the left knee.  

A copy of a magnetic resonance imaging (MRI) study conducted 
on April 22, 1998 was also received on May 28, 1998.  This 
study demonstrated extensive degenerative changes at the 
patellofemoral joint with extensive edema within the 
subcutaneous soft tissues, small joint effusion, an abnormal 
signal involving the intact anterior cruciate ligament 
suggesting intrasubstance injury, mild degenerative changes 
at the medial and lateral compartments, and a signal 
alteration involving the posterior horn of the medial 
meniscus, representing either degeneration or a small focus 
tear.  

In a March 1999 rating decision, the RO stated that the 
letter received from the veteran's private doctor on May 28, 
1998, was an inferred claim.  In response to this claim, the 
RO noted that additional evidence demonstrated that the 
veteran had recently undergone surgery for the left knee.  
Furthermore, a February 1999 VA examination had indicated 
that the veteran's left knee disability was related to his 
original injury.  Therefore, service connection for status 
post arthroscopy and chondroplasty, Hoffa's disease, of the 
left knee was established.  This was considered to be part 
and parcel of the shortening of the left leg, and was 
therefore to be evaluated as a single disability.  The RO 
found that the left knee disability was now the greater part 
of the overall disability, and increased the evaluation to 30 
percent under 38 C.F.R. § 4.71a, Code 5262, the code for 
impairment of the tibia and fibula.  The effective date for 
the 30 percent evaluation was May 28, 1998, the date of 
receipt of the letter from the private doctor from which the 
veteran's claim was inferred.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400. The effective 
date for direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of the claim.  38 C.F.R. § 3.400(o)(2).  

The Board finds that an effective date of April 22, 1998, for 
a 30 percent evaluation for left leg and knee disability is 
warranted, but no earlier.  The Board notes that the veteran 
argues his 30 percent evaluation should be effective from the 
day of his injury in service.  However, entitlement to 
service connection may not be effective prior to the first 
day following discharge from active service, and in this case 
the original effective date for service connection for the 
veteran's disability was September 6, 1953, the day after the 
veteran's date of discharge from active service.  38 C.F.R. 
§ 3.400(b)(2)(i).  As for the 30 percent evaluation, the 
Board notes that the veteran was notified of the 10 percent 
evaluation initially assigned in an October 1953 letter, but 
he did not appeal this evaluation.  The 10 percent evaluation 
was most recently confirmed in the May 1993 rating decision.  
The veteran did not submit a notice of disagreement with this 
decision within one year of notification thereof; he has not 
alleged clear and unmistakable error in that determination 
and it is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).  

A review of the record indicates that the veteran did not 
submit a claim for entitlement to an increased rating or any 
other document that could be interpreted as a claim for an 
increased rating for his shortening of the left leg between 
May 1993 and May 1998.  The first communication from the 
veteran for which a claim for an increased rating could be 
inferred is the copy of the March 1998 letter from his 
private doctor that was received on May 28, 1998.  Under the 
provisions of 38 C.F.R. § 3.400(o)(2), the effective date can 
be the earliest date in which the facts show an increase in 
disability, provided that the claim is received within one 
year of that date.  Otherwise, the effective date is the date 
of receipt of the claim.  The only evidence concerning the 
status of the veteran's left knee disability that reflects 
treatment or evaluation within the year prior to the receipt 
of the veteran's claim is the report of the April 22, 1998, 
MRI study.  This study reflects significant left knee 
pathology.  Resolving doubt in the veteran's favor, the Board 
finds that the results of this study are consistent with 
marked knee disability due to malunion of the tibia and 
fibula, which merits a 30 percent evaluation under 38 C.F.R. 
§ 4.71a, Code 5262.  Therefore, as the veteran's claim was 
received within one year of the date of this study, then 
April 22, 1998, is the proper effective date for the 30 
percent evaluation.  38 C.F.R. § 3.400(o)(2). 

There is no basis for an effective date prior to April 22, 
1998, for the 30 percent evaluation.  Although the letter 
from the private doctor describes the findings of a February 
1996 examination of the veteran's left knee, it was received 
more than one year after the date of the examination.  There 
is no other evidence reflecting an increase in left leg or 
knee pathology prior to April 22, 1998, during the period one 
year prior to receipt of the veteran's claim.  Therefore, the 
earliest possible date for a 30 percent evaluation for 
service connected status post arthroscopy and chondroplasty, 
Hoffa's disease, with shortening of the left leg is April 22, 
1998.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  



ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine from August 21, 
1992, to February 10, 1998, is denied. 

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine from February 
10, 1998, is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound to the right thigh is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound to the left thigh is denied.  

Entitlement to an effective date of April 22, 1998, for a 30 
percent evaluation for service connected status post 
arthroscopy and chondroplasty, Hoffa's disease, with 
shortening of the left leg is granted.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

